Dismissed and Memorandum Opinion filed October 23, 2018.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-18-00577-CV

                       DAVID JOYNER, ET AL., Appellants

                                           V.
                 JUDGE GEORGE POWELL, ET AL., Appellees

                     On Appeal from the 269th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-05781

                   MEMORANDUM                       OPINION


      Appellant filed a notice of appeal of an order denying recusal of a trial court
judge in his suit alleging harm in the criminal justice system.

      Appellant moved for disqualification of Judge Dan Hinde. Judge Hinde declined
to recuse himself and referred the motion to the presiding judge of the Eleventh Judicial
Administrative Region pursuant to Texas Rule of Civil Procedure 18a. The presiding
judge denied appellant’s motion, and appellant filed a notice of appeal from the order
denying his motion.

      Generally, appellate courts have jurisdiction only over appeals from final
judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A
judgment is final for purposes of appeal if the judgment disposes of all pending parties
and claims before the trial court. Id. The clerk’s record filed in this appeal does not
show that the trial court has signed a final judgment that disposes of all parties and
claims before the court.

      An appellate court has jurisdiction to consider an appeal from an interlocutory
order if a statute explicitly provides jurisdiction. Stary v. DeBord, 967 S.W.2d 352,
352–53 (Tex. 1998); see, e.g., Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (West Supp.
2017) (authorizing appeals from certain interlocutory orders). However, an order
denying a motion to recuse is not an appealable interlocutory order. McAndrews v.
Lowe, No. 01-17-00792-CV, 2017 WL 6459597, at *1 (Tex. App.—Houston [1st Dist.]
Dec. 19, 2017, no pet.) (mem. op.). To the contrary, Texas Rule of Civil Procedure
18a(j)(1)(A) expressly provides that “[a]n order denying a motion to recuse may be
reviewed only for abuse of discretion on appeal from the final judgment.” Tex. R. Civ.
P. 18a(j)(1)(A).

      On August 3, 2018, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless on or before August 13,
2018, appellant filed a response demonstrating grounds for continuing the appeal. See
Tex. R. App. P. 42.3(a). Appellant filed no response.

      The appeal is ordered dismissed for lack of jurisdiction.

                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Busby.

                                           2